Title: To Thomas Jefferson from William Esenbeck, 8 January 1808
From: Esenbeck, William
To: Jefferson, Thomas


                  
                     Sir! 
                     
                     Jan 8th. 1808
                  
                  It would be a great Presumtion in any Subject and Citzen of the U.S. to say, and not prove what I said in my 2 Leters to the President. This Sir! will be the last address, and I will be no more troublesom to the Pr: only to say that I will prove it before the 4 Secretaries of the Departments, and that no body shall have the Key to this my delegraphical Language except the Presid: Thomas Jefferson of the US. and all Captains comissioned by him. I will prove, that it is a Stratagem & will strike Terror in the hearts of the Enemies. if it is applied to the Gun-boats it will have the Power to reach in five minutes, as far as the Eye can see, the Ear can hear and human understanding can concieve. I am with the gretest respect Sir! your faithfull Subject
                  
                     Wm. Esenbeck 
                     
                  
                  
               